GARRETT, Judge.
Appellee filed a “Confession of Error.” We agree and reverse on the authority of International Bankers Ins. Co. v. Arnone, 552 So.2d 908 (Fla.1989). In Ar-none, the supreme court held that, based on their plain language, sections 627.736(1) and 627.739(2), Florida Statutes (1987), provide for “the authorized deductible amounts to be subtracted from the lesser of the eligible benefits after application of the coinsurance percentages of sections 627.736(l)(a) and (b) or the statutory mandated coverage limit of $10,000.” Id. at 911.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
GLICKSTEIN and DELL, JJ., concur.